Petition dismissed. Ordered that copy of this rescript be transmitted to the clerk of the Superior Court for the county of Essex where the original case of M. Peter Andersen vs. Edwin B. Cox is pending.
I. The petition does not conform to the requirements of the statutes and rules. G. L. (Ter. Ed.) c, 231, § 117. Rule 6 of the Rules for the Regulation of Practice before the Full Court (1926). It contains no allegation verified by affidavit that the bill of exceptions conforms to the truth. Bottum v. Fogle, 105 Mass. 42, 43. Tufts v. Newton, 117 Mass. 68. Hadley v. Watson, 143 Mass. 27, 28. Fuller, petitioner, 219 Mass. 209, 211. Corey, petitioner, 253 Mass. 498, 499.
2. The bill of exceptions does not conform to the requirements of the statutes. It does not state the exceptions “in a summary manner,” as required by G. L. (Ter. Ed.) c. 231, § 113. It contains irrelevant matter and does not present in an intelligible manner questions of law for the determination of this court. For these reasons it was disallowed rightly, and the exceptions cannot be established upon a petition for that purpose. Freedman, petitioner, 222 Mass. 179, 181. Romana v. Boston Elevated Railway, 218 Mass. 76, 81.